 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   CHRIS DONELL SMITH
 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 18-CR-00071 BAM-DAD
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE CHANGE OF PLEA
13    CHRIS DONELL SMITH,                               HEARING
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, CHRIS SMITH, by and through his attorney of record,

19   DAVID A. TORRES hereby requesting that the change of plea hearing currently set for Tuesday,

20   January 21, 2020, be continued to Monday, February 3, 2020. Counsel is also requesting that the

21   trial date of February 4, 2020 be vacated.

22          I am currently engaged in a homicide trial in the matter of People v. Michaele Bowers;

23   BF167356A in the Kern County Superior Court. Counsel is expected to rest their case early next

24   week. I have spoken to AUSA Melanie Alsworth and she has no objection to the continuance.

25          The parties also agree the delays resulting from the continuance shall be excluded in the

26   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1). Time is to be

27   excluded under the Speedy Trial Act in that good cause exists and that the ends of justice

28   outweigh the interest of the of the public and the defendant in a speedy trial.
                                                        1
 1

 2

 3
            IT IS SO STIPULATED.
 4                                                             Respectfully Submitted,
     DATED: January 16, 2020                                   /s/ David A Torres          ___
 5                                                             DAVID A. TORRES
                                                               Attorney for Defendant
 6
                                                               CHRIS SMITH
 7

 8
     DATED: January 16, 2020                                   /s/Melanie Alswoth_______
 9                                                             MELANIE ALSWORTH
10                                                             Assistant U.S. Attorney

11

12                                              ORDER
13
            IT IS SO ORERED that the change of plea hearing set for Tuesday, January 21, 2020 be
14
     continued to Monday, February 3, 2020 at 10:00 a.m and the trial date of February 4, 2020 be
15
     vacated. Time is excluded to February 3, 2020 pursuant to 18 U.S.C. §§ 3161 (h)(7)(A) and
16
     (h)(7)(B)(1).
17

18   IT IS SO ORDERED.

19      Dated:       January 16, 2020
                                                     UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                     2
